DAUKSCH, J.
This is an appeal from a summary final judgment in a promissory note case. Because there is a genuine issue of material fact, the delivery of the note to the payee, a trial must be conducted to resolve the issue. See McClure v. Montgomery, 556 So.2d 759 (Fla. 1st DCA 1990); Thomson v. Parrish, 221 So.2d 770 (Fla. 3d DCA 1969); Evans v. United Ben. Fire Ins. Co. of Omaha, Neb., 192 So.2d 87 (Fla. 2d DCA 1966). See also First Nat. Entertainment Corp. v. Brumlik, 531 So.2d 403 (Fla. 5th DCA 1988).
REVERSED and REMANDED.
HARRIS and THOMPSON, JJ., concur.